NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GARY WALCZAK,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-4263
                                            )
CONK FLORIDA WEST, LLC.,                    )
                                            )
             Appellee.                      )
                                            )
                                            )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Manatee
County; Brian A. Iten, Judge.

Eric J. Stuedemann of Salty Law, P.A.,
Bradenton, for Appellant.

John W. Chapman, Jr. of The John
Chapman Law Firm, P.A., Sarasota
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.